Citation Nr: 0611021	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hand 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from September 1973 
to September 1996. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim seeking entitlement to 
service connection for bilateral hand tendonitis.  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

The veteran does not have a currently diagnosed bilateral 
hand disability.  


CONCLUSION OF LAW

A bilateral hand disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with a letter which met the notification requirements 
of the VCAA, including a letter dated in November 2003, prior 
to readjudicating his claim in a supplemental statements of 
the case (SSOC).  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims were 
readjudicated in SSOCs provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claims.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  The Board finds 
that the present adjudication of the appeal will not result 
in any prejudice to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the November 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that to support 
the claim for service-connected compensation benefits, the 
evidence must show the following three things:

You had an injury in military service or a disease that began 
in or was made worse during military service, or that there 
was an event in service which caused an injury or disease.  

You have a current physical or mental disability.

There is a relationship between your current disability and 
an injury, disease, or event in military service.   	 

In addition, the RO informed the veteran in the letter about 
the information and evidence that VA would seek to provide 
including obtaining medical records kept by VA and any 
records held by Federal agencies, and requesting private 
treatment records if the veteran provided enough information 
about his records so that VA could request them.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he should submit enough information 
about his records so that it could request them from the 
person or agency that had them.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statement of the case (SOC), and SSOC 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.







Background

Service medical records show that at an examination in April 
1976, the veteran was noted to have left hand middle finger 
crepitus and swelling.  In May 1983, the veteran was seen for 
pain in his right wrist.  In June 1989, the veteran was seen 
for pain in his right wrist for 4 days after a hammer hit the 
outside of his right wrist.  The veteran complained of some 
pain, and constant throbbing in his right hand.  Assessment 
was rule/out contusion of the right hand versus metacarpal 
fracture.  He was seen in January 1990 for pain in his left 
hand.  Assessment was rule/out bursitis of the middle and 
trigger fingers.  The veteran was seen on another occasion in 
January 1990 and indicated that his hands had been giving him 
trouble for the last two months.  Under assessment, the 
examiner wrote that the veteran did not show any problems 
right now, but may have serious problems with a flare-up.  
Under assessment, the examiner also noted rule/out trigger 
fingers.  At the veteran's discharge examination in January 
1996, he was diagnosed with tendonitis of both hands.  

At the veteran's April 2002 VA examination, the examiner 
stated tendonitis of both hands was not found.  An x-ray of 
both hands was within normal limits.  

In the veteran's March 2003 notice of disagreement, he stated 
that during service, he hurt his hands while working as a 
mechanic.  

VA treatment records were submitted from 1997 to 2003.  They 
show that the veteran was seen in June 2001 for hand pain.  

At the veteran's hearing in February 2006, he described 
injuring his hands while working as a mechanic.  He described 
working on heavy military equipment.  He stated that he went 
to physical therapy for his hands, but due to field 
exercises, was not able to complete the physical therapy.  
The veteran stated that he sought a zero percent rating for 
his hands.  He testified that with medication, the pain in 
his hands was tolerable.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
arthritis manifests to a degree of 10 percent or more within 
one year of leaving service, such disability shall be granted 
service connection on a presumptive basis.  38 C.F.R. 
§ 3.307, 3.309 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2005).

It is true that the veteran was seen for a disability of his 
hands in service and that, at separation, he was diagnosed 
with tendonitis of the hands.  However, evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  See Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  In this instance, the post-service 
evidence does not show that the veteran has been diagnosed 
with a disability.  At the veteran's April 2002 VA 
examination, x-rays of the hands were normal, and the 
examiner specifically stated that the veteran did not have 
tendonitis of the hands.  Furthermore, the VA treatment 
records do not show a diagnosis of a hand disability.  They 
only show that the veteran was seen for pain in his hands in 
June 2001.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); dismissed in part and vacated in 
part on other grounds; Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  As there is no medical evidence of a 
current bilateral hand disability in this case, the veteran's 
claim must be denied on both a direct and presumptive basis.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for a bilateral hand disability 
must be denied.  38 U.S.C.A §5107 (West 2002).

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claims 
without a VA examination that provides a nexus opinion.  As 
the evidence does not show that the veteran has a currently 
diagnosed hand disability, or evidence of persistent or 
recurrent symptoms of a disability, VA does not have an 
obligation to secure a medical opinion under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4)(A).  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).




ORDER

Entitlement to service connection for a bilateral hand 
disability is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


